Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18665   Page 1 of 18
                                                                              1



    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
    2                             SOUTHERN DIVISION
    3
    4     UNITED STATES OF AMERICA,
    5                      Government,
                                                  HONORABLE GEORGE CARAM STEEH
    6           v.
                                                  No. 15-20652
    7     D-3 EUGENE FISHER,
          D-4 COREY BAILEY,
    8     D-6 ROBERT BROWN,
          D-13 ARLANDIS SHY,
    9     D-19 KEITHON PORTER,
   10                    Defendants.
          _____________________________/
   11
                                       JURY TRIAL
   12
                               Monday, August 13, 2018
   13
                                       -    -    -
   14
          APPEARANCES:
   15
          For the Government:                   JULIE FINOCCHIARO, ESQ.
   16                                           JUSTIN WECHSLER, ESQ.
                                                TARE WIGOD, ESQ.
   17                                           MARK BILKOVIC,ESQ.
                                                Assistant U.S. Attorneys
   18
   19     For the Defendants:                   HENRY M. SCHARG, ESQ.
                                                On behalf of Eugene Fisher
   20
                                                CRAIG DALY, ESQ.
   21                                           KEITH SPIELFOGEL, ESQ.
                                                On behalf of Corey Bailey
   22
                                                JAMES FEINBERG, ESQ.
   23                                           On behalf of Robert Brown
   24
                                                MARK MAGIDSON, ESQ.
   25                                           JOHN THEIS, ESQ.
                                                On behalf of Arlandis Shy
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18666   Page 2 of 18
                                                                              2



    1
                                                STEVEN SCHARG, ESQ.
    2                                           On behalf of Keithon Porter
    3
    4                                  -    -    -
    5
                     To Obtain Certified Transcript, Contact:
    6            Ronald A. DiBartolomeo, Official Court Reporter
                      Theodore Levin United States Courthouse
    7                 231 West Lafayette Boulevard, Room 1067
                             Detroit, Michigan 48226
    8                              (313) 962-1234
    9            Proceedings recorded by mechanical stenography.
              Transcript produced by computer-aided transcription.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19    PageID.18667   Page 3 of 18
                                                                               3



    1                                 I   N   D   E   X
    2     _________________________________________________________Page
    3     Jury instruction conference                                              4
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15                             E   X   H   B   I   T   S
   16     Identification__________________________Offered                Received
   17
   18                             N       O       N       E
   19
   20
   21
   22
   23
   24
   25


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18668   Page 4 of 18
                                                                              4



    1                                         Detroit, Michigan
    2                                         Monday, August 13, 2018
    3
    4                                   -     -   -
    5            (Proceedings held without defendants and jury.)
    6
    7                      THE COURT:       So the Court has been presented
    8       the proposed jury instructions in the case with two issues
    9       that were given to the Court to decide.
   10                I have to say that I think you did a wonderful job
   11       in developing the instructions to be delivered to the
   12       jury.   Much as difficult and as complex as it could have
   13       been, I think you have made the -- structured the
   14       instructions in a way that is relatively simple, and
   15       understandable for the jury address.
   16                Addressing the two matters that you were not able
   17       to conclude, the defendants object to instructions
   18       relating to the sentencing enhancement questions that are
   19       given to the jury, and specifically to the instructions
   20       that direct the jury to consider whether the defendant or
   21       a conspirator attempted to -- to kill, for example, at
   22       Page 32 of the current version of the instructions.
   23       Actually, it would involve the question of whether first
   24       degree premeditated murder was a -- and the elements of
   25       that would apply to the defendant or a conspirator caused


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18669   Page 5 of 18
                                                                              5



    1       by the death of another person in light of the elements
    2       are based upon Michigan law, and the defense argument was
    3       that the Michigan law would require the jury to conclude
    4       attribution of the acts to the defendant only, not to the
    5       defendant or a conspirator as set forth in the proposed
    6       instructions to the jury.
    7                The Court agreed with the arguments by the
    8       government that this statement of the elements of the
    9       offense constitute the identifying the scope and reach of
   10       the agreement that the conspiracy that is alleged to be --
   11       to have been committed, and it could be a third person
   12       altogether, or other members of the conspiracy involved,
   13       but it is not an act that needs to be tied to the
   14       defendant in any case, and to eliminate the language or
   15       the conspirator in that instruction would mislead the jury
   16       to believe they are required to tie the acts -- the act of
   17       commission of the first degree murder to the main
   18       defendant involved in this enhancement alone.
   19                So I'm sure you want to articulate the same
   20       arguments better than what the Court just did.
   21                      MR. WIGOD:    I think the Court stated the
   22       government's argument properly, that given that it is a
   23       RICO conspiracy, I think it's not required that a
   24       particular defendant committed the underlying racketeering
   25       act.   So the instruction should include the defendant or a


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18670   Page 6 of 18
                                                                              6



    1       conspirator.    If it were to state that if a defendant
    2       caused -- in this case, for example, premeditated
    3       murder -- if it were to state the defendant caused the
    4       death, I think that would confuse the jury and is not an
    5       accurate statement of what's required in the RICO
    6       conspiracy.
    7                      THE COURT:    I know Mr. Daly, you can restate
    8       your argument much better than I did.
    9                      MR. DALY:    Yes.
   10                      THE COURT:    Yes?
   11                      MR. DALY:    Yes, like I'm agreeing with what
   12       you just said.     Yes, I acknowledge I should go forward
   13       next.
   14                We specifically object the phrase or a conspirator
   15       because the government has charged the RICO conspiracy,
   16       and in the elements of the RICO conspiracy, they layout
   17       what the jury has to find, which is a conspiracy or
   18       agreement between a defendant and a conspirator, but
   19       they've charged specific subjective crimes, and they
   20       picked first degree premeditated murder in one of the
   21       racketeering activity, and they don't correctly state
   22       Michigan law.     Michigan law does not allow a conviction
   23       for first degree premeditated murder if the defendant or a
   24       conspirator committed any of the elements that are listed
   25       in the proposed instruction.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18671   Page 7 of 18
                                                                              7



    1                If you read the first paragraph of racketeering
    2       activity, it clearly tells the jury, racketeering activity
    3       applied in the RICO statute includes specific types of
    4       crimes under state or federal law.
    5                So then they go onto instruct the jury about
    6       Michigan law by misleading the jury that it includes or a
    7       conspirator, and the next sentence, Count 1 of the
    8       indictment, alleges that the defendant agreed that the
    9       specific crime of racketeering activity, the following
   10       types committed.
   11                So the jury is told that there's an agreement to
   12       commit these substantive crimes, but then allows the jury
   13       to convict the defendant even though the elements of first
   14       degree premeditated murder is with regards with the
   15       individual defendant.      It's the or a conspirator phrase
   16       that we object to, Judge.
   17                      THE COURT:    Yes.   And again, I look at this
   18       as a summary description of the four elements that
   19       represent the elements required to be proven, but to
   20       render one guilty of premeditated murder, and the
   21       reference to defendant or a conspirator causing the death
   22       is an accurate statement of the liability in light of the
   23       fact that we're looking at the agreement -- of the
   24       agreement represented in this conspiracy, which would not
   25       require success in the commission of the murder, or


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18672   Page 8 of 18
                                                                              8



    1       require the defendant alone to be responsible for the
    2       offense.
    3                      MR. DALY:    But the same language that we're
    4       talking about shows up in the other racketeering activity,
    5       robbery, witness intimidation.
    6                I just want to point out that when it comes to
    7       controlled substances, they charge both the substantive
    8       and the conspiracy racketeering.        That's what I'm talking
    9       about.
   10                So it you read through all of these other
   11       racketeering activities, it actually distinguishes between
   12       a substantive offense and a conspiracy.          So that just
   13       furthers my argument.      Sorry to interrupt you.
   14                      THE COURT:    That's fine.     Okay.   So I think
   15       we've staked out our positions on that subject.
   16                And then the second issue, also objected by
   17       defense counsel, was with respect to the verdict form, and
   18       again, these are in connection with the sentencing
   19       enhancement questions posed, which are broken out
   20       defendant by defendant.
   21                And the first of those enhancement questions
   22       reads:   Did defendant, between July 14, 2014 through
   23       September 26, 2015, agree that he or another conspirator
   24       assault rival gang members with the intent to commit
   25       murder, yes or no.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18673   Page 9 of 18
                                                                              9



    1                And the second question:       Did defendant commit, or
    2       cause to be committed, or aid and abet in the commission
    3       of the attempted murder, in paren, assault with intent to
    4       murder of Derrick Peterson, Darnell Canady or Jason Gaskin
    5       on or about May 10, 2015.
    6                The objection made by defense counsel is that the
    7       period of -- by mentioning only the period of the
    8       conspiracy without identifying the specific dates of
    9       assaults on rival gang members is too ambiguous to
   10       effectively address by the defense, that sort of a due
   11       process argument, I suppose, although I don't think it was
   12       identified as such by Mr. Scharg who was arguing the case.
   13                The Court ended up agreeing with the government as
   14       it relates to this issue, given the fact that we're
   15       talking about a conspiracy, and the unlawful agreement
   16       that is at the heart of the conspiracy is certainly
   17       clearly identified in the proofs of the case that has been
   18       presented through the witnesses thus far, and the jury
   19       needs only to find one instance -- I guess I should say
   20       that actually, as it's -- I'm trying to recall the
   21       government's response to the argument.         Mr. Wigod?
   22                      MR. WIGOD:    Judge, it is our position that
   23       what's in the indictment adequately gives the defendant
   24       notice of what the enhancement involves.          It states what
   25       the statute violation is.       It states that they are


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18674   Page 10 of
                                      18
                                                                           10



   1       conspiring.    It states when they are conspiring, the date
   2       range.    It explains the object of the conspiracy, and who
   3       they are trying to assault.
   4                 So it is rather narrow in the time frame that they
   5       are going to commit an assault or conspiring to commit an
   6       assault, and who the committed the assault against, and as
   7       you mentioned, that notice is -- has to be viewed in
   8       context of what the proofs were at trial.          We're not going
   9       to argue anything that was not established at trial.
  10                 This is a conspiracy.      So identifying the specific
  11       date and time when the conspiracy started is not necessary
  12       in these circumstances.      So I think it provides more than
  13       adequate notice of what the situation is when you review
  14       the context of what the proofs were during the trial.
  15                      THE COURT:    Okay.    Again -- well, I'll hear
  16       Mr. Scharg.
  17                      MR. H. SCHARG:     I just want to say that the
  18       Court has summarized, you know, my argument which really
  19       falls under the due process argument.
  20                 The only thing that I would like to add is that in
  21       the indictment, specifically the sixth superseding
  22       indictment, it doesn't give notice -- you know, there's no
  23       overt acts in reference to the specific acts that the
  24       government alleges would fall in the category of the
  25       enhancement, meaning that there's no reference in the


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18675   Page 11 of
                                      18
                                                                           11



   1       overt acts as to Mr. Fisher's video regarding dropping an
   2       opp or the reference to going hunting.
   3                 So of all the overt acts, there were over 100 of
   4       them, none of those overt acts in Count 1 address those
   5       acts that they are using for the enhancement.          So it's a
   6       due process argument, and I believe it was not properly
   7       notified as to those acts in the defendant's case.
   8                      THE COURT:    Okay.    So again, this is similar
   9       to the only other issue that was presented to the Court
  10       for a decision, in that the enhancement is going to be
  11       considered by the jury in the summary form that it is --
  12       that is identified in presenting these two issues for a
  13       decision, because we do have named individuals who were
  14       identified as the objects of the attempted murder, and we
  15       have a summary description to the defendant or another
  16       conspirator to assault rival gang members with the intent
  17       to commit murder.
  18                 It's apparent from the body of the evidence in the
  19       case that these are the issues that we're dealing with,
  20       and I don't think anything more than a description that is
  21       made in these two questions to be presented to the jury is
  22       sufficient, and the defendants have enjoyed a sufficient
  23       opportunity to identify and to defend the evidence
  24       presented in the case that the government is relying on in
  25       the presentation of its arguments to the jury.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18676   Page 12 of
                                      18
                                                                           12



   1                 So it is a question for the parties to deal with
   2       in the argument, and I think sufficiently identify to
   3       protect the rights of the defendant to understand what
   4       they're charged with.
   5                 So the Court is going to again side with the
   6       government as it relates to those enhancement questions.
   7                 Anything else on the subject?
   8                      MR. H. SCHARG:     I apologize.     I can't get
   9       pacer in the room here, but there's some reference --
  10                      THE COURT:    Keep your voice up, Henry.
  11                      MR. H. SCHARG:     There's a reference in the
  12       prior trial that there were separate verdicts forms for
  13       each of them, was that true?
  14                      THE COURT:    Yes.
  15                      MR. H. SCHARG:     My question is if there were
  16       separate verdict forms in that case, why do we not have
  17       separate verdict forms for the defendants in this case?
  18                      THE COURT:    The short answer is there are a
  19       lot of other things that are different about the form in
  20       this case, and I think the short answer from the Court's
  21       perspective is that this is a -- broken out in a way that
  22       is simple and easier to understand by the jury than the
  23       first jury verdict form was.
  24                 And the second answer is that this was something
  25       that I assumed you all worked out based on the fact that


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18677   Page 13 of
                                      18
                                                                           13



   1       that's the only issue raised here.
   2                      MR. H. SCHARG:     Not necessarily.     I mean --
   3                      THE COURT:    I mean, we sent you a copy of the
   4       verdict form.
   5                      MR. WIGOD:    This is the first the government
   6       heard of it.     I don't how it make a difference.
   7                      MR. H. SCHARG:     It's a big difference, even
   8       in terms of the optics.
   9                      MR. FEINBERG:     It gives the jury a clearer
  10       picture of each defendant.
  11                      MR. H. SCHARG:     These are separate trials.
  12                      MR. WIGOD:    We're not doing individual
  13       trials.
  14                      MR. DALY:    But you're breaking it up.
  15                      MR. WIGOD:    Let me see.      I'll take a look at
  16       it.
  17                      THE COURT:    I'm happy to revert to that form
  18       also if you agree on it.
  19                 I'm going to, given the complexity of the
  20       instructions, I'm incline to give each juror a full set of
  21       the instructions.
  22                      MR. FEINBERG:     We're talking about separate
  23       verdict forms for each defendant.
  24                      MR. WIGOD:    The Judge is talking about a
  25       separate set instructions for each juror.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18678   Page 14 of
                                      18
                                                                           14



   1                      MR. FEINBERG:     Oh, yes.
   2                      THE COURT:    I was going to deliver them a
   3       copy to follow as I'm reading.        It might enhance their
   4       comprehension as well.
   5                 So the short answer is you're going to take a
   6       look at --
   7                      MR. WIGOD:    I'll take a look at it.         Unless
   8       there's a problem, I don't have an issue with it.
   9                      THE COURT:    Okay.    So we've had other
  10       clerical errors and things that you discussed this
  11       morning?
  12                      MR. WIGOD:    Yes.    We had agreed to make some
  13       changes.    I don't know if they need to go on the record.
  14       I'll be sending a new copy over to the defense, and if I
  15       missed anything, they will let me know.
  16                      THE COURT:    Okay.
  17                      MR. SPIELFOGEL:      So far you have made the
  18       corrections.
  19                      THE COURT:    So if we are going to make all
  20       these copies, we need to get going on it this afternoon.
  21                      MR. WIGOD:    We won't be reading tomorrow,
  22       right?    I mean, I'll get it done as soon as I can, but
  23       hopefully --
  24                      MR. BILKOVIC:     We don't think we'll finish
  25       closing until Wednesday.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18679   Page 15 of
                                      18
                                                                           15



   1                      MR. FEINBERG:     Have we decided a time
   2       schedule for tomorrow?
   3                      MR. DALY:    We talked about it.
   4                      THE COURT:    So I told them to be here by
   5       nine.
   6                 Another question, are we going to wait until all
   7       of the defense closings are in before the government
   8       responds, or is the government going to want to go
   9       defendant by defendant?
  10                      MR. SPIELFOGEL:     I've never seen that.
  11                      MR. BILKOVIC:     That would be awesome.       I will
  12       make on blanket rebuttal at the end, but if the Court
  13       wants to give me that opportunity --
  14                      MR. FEINBERG:     If that's way it is the
  15       defendant who is not being responded to by Mark, we can
  16       leave the court and the attorneys leave and come back?
  17                      THE COURT:    Yeah, right.
  18                      MR. BILKOVIC:     It's just going to be one.
  19                      MR. THEIS:    How many do you think we'll get
  20       done tomorrow?
  21                      MR. BILKOVIC:     I don't know how long you guys
  22       will be, but I think Julie will be two, two and a half
  23       hours.    I don't know, Judge, but would you be incline if
  24       Julie is an hour in, to give a five minute break?
  25                      THE COURT:    Oh, yeah.    Of course.


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18680   Page 16 of
                                      18
                                                                           16



   1                      MR. BILKOVIC:     Okay.   So depending on how
   2       long you guys are going.       How long do you plan to give the
   3       jury for lunch if going to 12 or 12:30?
   4                      THE COURT:    An hour maybe, because we can
   5       order the food in for them, so they don't have to leave.
   6                      MR. WIGOD:    We'll be done by lunch time.
   7                      MR. DALY:    I'm going first and last, and
   8       depending how far they are, I may ask for an early lunch
   9       or later.    We'll see how it goes.      I'll be about an hour.
  10                      MR. BILKOVIC:     I think it's reasonable that
  11       once Julie does her --
  12                      MR. DALY:    We'll need break.
  13                      MR. THEIS:    Are we going to four?
  14                      THE COURT:    Yes.
  15                      MR. THEIS:    Three at least.
  16                      MR. H. SCHARG:     Can we agree to do the
  17       government's closing, and then maybe three defense
  18       closings, and -- and the of defense closing on Wednesday,
  19       and rebuttal on Wednesday?
  20                      THE COURT:    Yeah, that sounds like --
  21                      MR. BILKOVIC:     If the Court is okay, that
  22       would be great.     That would allow us to better time
  23       everything, it doesn't rush Julie who goes tomorrow first,
  24       then three defense arguments, and then the last two and
  25       rebuttal.


                       15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18681   Page 17 of
                                      18
                                                                           17



   1                      MR. MAGIDSON:      Instruction on Wednesday?
   2                      THE COURT:       Sure.
   3                      MR. FEINBERG:      How long do you think you will
   4       be?
   5                      MR. BILKOVIC:      Depends on how long you are.
   6                      MR. FEINBERG:      How long?
   7                      MR. BILKOVIC:      Without knowing, maybe
   8       somewhere around an hour.
   9                      THE COURT:       Okay.   We'll touch base at some
  10       point later today and make sure you got the stuff.
  11                      MR. FEINBERG:      Thank you for breakfast.
  12                      THE COURT:       You're welcome.
  13
  14                          (Proceedings concluded.)
  15                                   -     -     -
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                      15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG ECF No. 1416 filed 05/09/19   PageID.18682   Page 18 of
                                      18
                                                                           18



   1                         C E R T I F I C A T I O N
   2                  I, Ronald A. DiBartolomeo, official court
   3       reporter for the United States District Court, Eastern
   4       District of Michigan, Southern Division, appointed
   5       pursuant to the provisions of Title 28, United States
   6       Code, Section 753, do hereby certify that the foregoing is
   7       a correct transcript of the proceedings in the
   8       above-entitled cause on the date hereinbefore set forth.
   9                  I do further certify that the foregoing
  10       transcript has been prepared by me or under my direction.
  11
  12     s/Ronald A. DiBartolomeo                           __May 9, 2019
         Ronald A. DiBartolomeo, CSR                             Date
  13     Official Court Reporter
  14                                   -   -    -
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                      15-20652; USA v. EUGENE FISHER, ET AL
